OPINION — AG — **** TRAFFIC VIOLATION — COURT APPEARANCE **** THE PROVISIONS OF 22 O.S. 1968 Supp., 209 [22-209] WHICH PROVIDES FOR THE ISSUANCE OF CITATIONS TO APPEAR IN COURT, ARE APPLICABLE TO IN STATE AS WELL AS OUT OF STATE MOTORISTS AND MAY BE INVOKED AT THE DISCRETION OF THE ARRESTING OFFICER SO AS NOT TO MAKE THE PROVISIONS OF 22 O.S. 1968 Supp., 1114.8 [22-1114.8] MANDATORY, WHICH PROVIDES FOR POSTING CASH BAIL TO COURT CLERK, DEPOSITING GUARANTEED ARREST BOND CERTIFICATE OR DRIVER'S LICENSE WITH ARRESTING OFFICER. CITE: 22 O.S. 1968 Supp., 1114.1 [22-1114.1] (HUGH COLLUM)